EXHIBIT Press Release For Further Information Contact: INVESTORS: MEDIA: Frank Vitrano Karen Rugen (717) 972-3948 (717) 730-7766 or investor@riteaid.com FOR IMMEDIATE RELEASE RITE AID ANNOUNCES PLANS FOR REVERSE STOCK SPLIT Company’s Action Intended to Regain Compliance with NYSE Share Price Rule, Benefit Shareholders CAMP HILL, PA – October 17, 2008 – Rite Aid Corporation (NYSE: RAD) announced today that its Board of Directors has approved a reverse stock split of the company’s common stock.The Board’s decision is intended to ensure that Rite Aid is in full compliance with the New York Stock Exchange (NYSE) listing rules. The reverse stock split is subject to stockholder approval. The company said it was notified by the NYSEon October 16, 2008that the average closing share price of its common stock had fallen below $1.00 per share over 30 consecutive trading days so that the company was no longer in compliance with the NYSE’s share price listing standard.Subject to the NYSE rules, Rite Aid has six months from the date of the notice to regain compliance with the minimum share price rule.
